Title: John Quincy Adams to Abigail Adams, 11 June 1778
From: Adams, John Quincy
To: Adams, Abigail



Paris june 11 1778

to day my Pappa received a Letter from you which I had the honour of seeing in which you mentioned your being struck with the account of dotor Franklins being assasinated but that Story like many others I Suppose arose from those set of People who pretend to be the best Lovers of their Country when they are all the time a seeking her ruin in your Letter you said you wrotee to my Pappa in February which went to Bilboa but my Pappa has not received any one before this I am &c.
